DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For examination purposes, Examiner notes that the following elements are being interpreted under 35 U.S.C. 112(f): 
In claim 1, “first gripping means” is being interpreted to be a folder and a counter-folder (see Para. 0075 of Applicant’s specification) or a first and second tile (see Para. 0081 of Applicant’s specification).
In claim 2, “cutting means” is being interpreted to be a knife (see Para. 0089 of Applicant’s specification).
In claim 11, “kinematic means” is being interpreted to be linkages (see Para. 00109 of Applicant’s specification).  “Cam means” is being interpreted to be rollers (see Para. 00109 of Applicant’s specification).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for “the first movement carousel”.

Regarding claim 4, “its outer edge” is indefinite because it is unclear what “it” refers to.  For examination purposes, “it” is being interpreted to refer to the first carousel.

Regarding claim 5, there is insufficient antecedent basis for “the operating portion” and “the forming unit”.

Regarding claim 6, there is insufficient antecedent basis for “the operating portion”, “the interposing”, and “the same piece”.

Regarding claim 7, there is insufficient antecedent basis for “the operating portion”.

Regarding claim 8, there is insufficient antecedent basis for “the operating portion”, “the withdrawn non-operating position”, and “the forward operating position”.

Regarding claim 9, there is insufficient antecedent basis for “the operating portion”.

Regarding claim 10, there is insufficient antecedent basis for “the outside”, “the two chambers”, “the operating portion”, “the outer edge”, “the contact heads”, and “the working position”.

Regarding claim 11, there is insufficient antecedent basis for “the outer edge” and “the operational movement”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spatafora et al (US 2017/0233120), hereinafter Spatafora.

Regarding claim 1, Spatafora discloses a machine (Fig. 1, item 1) for making filter bags for infusion products (Fig. 1, items 3, 5, 6) starting from pieces of filter material (Para. 0043 and 0044) each having two free ends and a intermediate portion (Para. 0043 and 0044), between each free end and the intermediate portion having, respectively, two chambers containing a corresponding dose of product (Para. 0043 and 0044) (Para. 0047); the pieces advancing along a feed line (Fig. 5A), comprising:
A first carousel (Fig. 2, item 30) for continuous rotary movement about a first axis of rotation (Para. 0053) and having a circumferential surface (Fig. 2) extending parallel to the first axis of rotation;
(Fig. 4, item 31, 32, 33, 34, 37) positioned along, and continuously movable with, the first movement carousel (Para. 0053), each first gripping means being configured for holding a respective piece of filter material being formed (Para. 0054); the plurality of first gripping means being distributed and equidistant along the entire circumference of the first carousel (Para. 0053) and positioned on the circumferential surface of the first carousel (Fig. 2, gripping means 31 are on the circumferential surface of the first carousel 30);
A plurality of first operating stations (Fig. 4, a first operating station consists of one gripping means 31 and one cutting means 35)  positioned along, and continuously movable with, the first movement carousel (Para. 0053 and 0054), each first operating station being associated with a corresponding first gripping means (Fig. 4, item 31) and being configured to operate on the piece of filter material in order to form, at least partly, a filter bag along at least one predetermined angular stretch of rotation of the first movement carousel (Para. 0053 and 0054); the plurality of first operating stations being distributed and equidistant along the entire circumference of the first carousel and positioned on the circumferential surface of the first carousel (Para. 0053) (Fig. 4, operating stations are equidistant on the circumferential surface of first carousel ; and
A plurality of first translation devices (Fig. 5A-5G, item 42) (Para. 0062), associated with the first movement carousel and configured for translating corresponding first gripping means (Para. 0062) along a direction parallel to the first axis of rotation of the first movement carousel to bring the corresponding first gripping means to the respective pieces of filter material at least for a stretch of the feed line (Para. 0062); the plurality of first translation devices being distributed and equidistant along the entire circumference of the first carousel (Para. 0062); each translation device being positioned, at least partially, on a corresponding operating station, to define at least a part of the gripping means (Para. 0062).

Regarding claim 2, Spatafora discloses the machine comprising cutting means (Fig. 4, item 35) positioned on, and movable in rotation with, the first movement carousel (Para. 0074), each cutting means being associated with the corresponding first gripping means for separating from a continuous strip of filter material individual pieces of filter material (Para. 0074).

Regarding claim 3, Spatafora discloses the machine comprising a forming unit (Fig. 1, item 20) configured for forming, and feeding to the first movement carousel, a continuous strip of filter material having chambers with doses of product positioned one after the another along the feed line (Para. 0046 and 47, unit 20 feeds the material 3 to the first carousel 30).

Regarding claim 4, Spatafora discloses the machine wherein each first station is positioned fixed with a relative operating portion (Fig. 5A-5G, item 34) on a first part of a circumferential surface formed by the first carousel (Fig. 5A-5G, operating portion 34 is on a first part of the circumferential surface of the first carousel 30), and parallel to the first axis close to its outer edge and along the feed line; the operating portion being configured to receive the piece of filter material (Para. 0057); the gripping means being positioned, parallel to the first axis of rotation and along a second part of the circumferential surface of the first carousel away from the outer edge (Fig. 4, gripping means 31 are on a second part of the circumferential surface of the first carousel 30).

Regarding claim 5, Spatafora discloses the machine wherein each first station comprises two cradles (Fig. 5A-5G, item 37) positioned along the feed line and in the operating portion; the two cradles being configured to receive from the forming unit and support along the first carousel (Para. 0057 and 0058), a portion of continuous strip of filter material having a pair of chambers with doses of product (Para. 0057 and 0058).

Regarding claim 6, Spatafora discloses the machine wherein each first gripping means comprises a folder (Fig. 5A-5G, item 34) and a counter-folder (Fig. 5A-5G, item 34) of the intermediate portion of the piece of filter material positioned in the operating portion of each first station (Para. 0061 and 0062); the folder being positioned below the intermediate portion of the piece of filter material, in use, and positioned in the operating portion and movable, synchronised with the counter-folder (Para. 0061 and 0062), along an axis radial relative to the first axis of rotation; the counter-folder being configured to move between a withdrawn non-operating position (Para. 0062, withdrawn configuration 34a), wherein (Para. 0062, folding configuration 34b), wherein the counter-folder, by a means of roto-translation, is positioned in the operating portion and facing the folder with the interposing of the intermediate portion of the piece of filter material, in such a way as to stop the same piece in a predefined position on the operating portion (Fig. 5F, item 34b).

Regarding claim 7, Spatafora discloses the machine wherein each first gripping means comprises a first tile (Fig. 4, item 33) and a second tile (Fig. 4, item 33) for covering the operating portion (Fig. 4, first and second time 33 covers operating portion 34); each first and second tile being movable, in a synchronised fashion or in alternating reciprocal fashion with the other tile, between a first withdrawn non-operating position (Para. 0058, item 37a), wherein each first or second tile is positioned away from the operating portion of the first station, and a forward operating position (Para. 0058, item 37b) for covering, wherein the first or the second tile, by means of roto-translation, is positioned above the operating portion and in contact, below, with a corresponding stretch of the piece of filter material (Fig. 5A-5G).

Regarding claim 8, Spatafora discloses the machine wherein each cutting means (Fig. 4, item 35) is associated with a first or second covering tile (Fig. 4, item 33) positioned upstream of the operating portion of the corresponding first station with respect to the feed line (Para. 0073 and 0074); the cutting means being configured to separate from the continuous strip of filter material the piece of filter material positioned in the operating portion of the corresponding first station (Para. 0073 and 0074), at the passage of the first or second tile from the withdrawn non-operating position to the forward operating position (Para. 0058).

Regarding claim 9, Spatafora discloses the machine wherein each first station comprises a first and a second lifting unit (Fig. 5A-5G, items 33, 37) configured to rotate a corresponding chamber of the piece of filter material positioned in the operating portion of the first station (Para. 0062), from a first position wherein the two chambers lie in the operating portion (Para. 0062), to a second raised position (Para. 0062); each first and second lifting unit having an operating arm (Fig. 5A-5G, item 37) and a contact head (Fig. 5A-5G, contact head is tip of operating arm 37) configured for pushing the corresponding chamber; each operating arm being articulated about an axis (Fig. 4, item 36) parallel to the first axis of rotation positioned below the operating portion and configured in such a way as to perform a simultaneous rotation and in opposite directions of the corresponding arms so as to allow the contact heads to intercept the corresponding chambers with doses of the piece positioned along the operating portion (Para. 0062), lift them to an upright position (Para. 0062), in such a way as to keep the chambers in an upright position and positioned radially relative to the first axis of rotation (Para. 0062).

Regarding claim 10, Spatafora discloses the machine wherein each first station comprises a tipping element (Fig. 5A-5G, item 37) configured to fold the joined ends of the two chambers of the piece of filter material towards the outside of one of the two chambers (Para. 0058); the tipping element having an operating rod (Fig. 5A-5G, item 37) articulated to an axis parallel to the first axis of rotation and positioned outside the operating portion that is, beyond the outer edge of the first carousel (Para. 0057 and 0058); the tipping element having a folding head (Fig. 5A-5G, folding head is tip of operating rod 37) associated with the operating rod, which is positioned transversally to the rod and inside the operating portion of the first station (Para. 0057 and 0058); the head being positioned parallel to one of the contact heads of a first or second lifting unit (Fig. 5A-5F); the tipping element being movable between a non-operating position (Para. 0058, item 37a), wherein the folding head is positioned at a first height and away from the piece of filter material, and an operating position (Para. 0058, item 37b) wherein the folding head is rotated to a second height greater than the first height, in such a way as to intercept and fold the free ends of the piece of filter material above the first and second lifting units arranged in the working position (Para. 0057 and 0058).

Regarding claim 11, Spatafora discloses the machine wherein the plurality of first translation devices comprise kinematic means (Para. 0062, item 42) for connecting and moving between the corresponding first station and the corresponding gripping means with corresponding cam means (Para. 0058, cam means allow for pivotal motion of item 33) made along an inner surface of the first carousel away from the outer edge (Para. 0057-0062); the kinematic means being positioned, at least partially inside the corresponding first operating station and forming at least a part of the corresponding gripping means (Para. 0062); the kinematic means and cam means being configured to allow a translation of the first gripping means relative to the corresponding first stations (Para. 0057-0062) and the operational movement of the first operating stations along directions which are parallel with or transversal to the first axis of rotation (Para. 0057-0062).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marzocchi (US 6,499,273) teaches a machine for making filter bags comprising a first carousel, a plurality of first gripping means, a plurality of first operating stations, and a plurality of first translation devices.  
Romagnoli (US 6,837,024) teaches a machine for making filter bags comprising a first carousel, a plurality of first gripping means, a plurality of first operating stations, and a plurality of first translation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731